United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3558
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska
Jose Guitron-Alfredo,                   *
                                        * [Unpublished]
            Appellant.                  *
                                   ___________

                             Submitted: October 26, 2004
                                Filed: November 9, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Guitron-Alfredo (Guitron) appeals from the final judgment entered in the
District Court1 for the District of Nebraska upon his guilty plea to conspiring to
distribute and possess with intent to distribute methamphetamine, in violation of 21
U.S.C. § 841(a)(1) and (b)(1); possessing a firearm in connection with a
drug-trafficking crime, in violation of 18 U.S.C. § 924(c); and a forfeiture count




      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
under 21 U.S.C. § 853. The district court sentenced Guitron to consecutive prison
terms of 120 months on the drug count and 60 months on the firearm count, and two
concurrent 5-year supervised release terms. Counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing for reversal that
Guitron’s sentence is unconstitutional because it is cruel and unusual punishment and
is based on the quantity of drugs Guitron possessed without regard to the quality or
purity of the drugs, and because the district court lacked the authority to depart from
the mandatory minimum statutory sentence. In his pro se supplemental brief, Guitron
argues that he did not receive the help he had expected from his counsel and that his
firearm possession conviction is invalid. For the reasons stated below, we affirm the
judgment of the district court.

       The arguments in the Anders brief are foreclosed by binding precedent. See
Chapman v. United States, 500 U.S. 453, 467 (1991) (in noncapital cases, “Congress
has the power to define criminal punishments without giving the courts any
sentencing discretion”); United States v. Collins, 340 F.3d 672, 679-80 (8th Cir.
2003) (mandatory minimum penalties for drug offenses do not violate Eighth
Amendment); United States v. Mendoza, 876 F.2d 639, 641 (8th Cir. 1989)
(mandatory minimum penalties based on quantity of drugs without regard to purity
satisfy due process). The pro se challenge to the firearm charge fails because the
district court established a factual basis for the offense, see United States v. Cuervo,
354 F.3d 969, 990-91 (8th Cir.) (elements of § 924(c) offense), cert. denied, 125 S.Ct
199 (2004), and Guitron admitted that he committed the offense, see Adkins v. United
States, 298 F.2d 842, 844 (8th Cir.) (per curiam) (plea of guilty is admission of all
essential elements of indictment), cert. denied, 370 U.S. 954 (1962). We decline to
address Guitron’s ineffective assistance claim, which would be more appropriately
raised in a 28 U.S.C. § 2255 proceeding where a record can be fully developed. See
United States v. Smith, 378 F.3d 754, 755 (8th Cir. 2004).




                                          -2-
       Following our independent review of the record, see Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm the judgment of the district court.
                       ______________________________




                                        -3-